Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/FI2018/050838 (international filing date: 11/16/2018), which claims priority from provisional application 62594435 (filed 12/04/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-44, 47-48, 51-53, 55-59, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 20160337916 A1, hereinafter Deenoo), in view of LI et al. (US 20150181498 A1, hereinafter LI).

Regarding claim 43, Deenoo teaches a method comprising (in general, see at least fig. 27 and corresponding paragraphs 211-216, see also fig. 25-26 and their corresponding paragraphs for additional relevant information): 
sending, by a node to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals (see at least para. 211 and fig. 27, e.g. serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request), 
wherein the base station-to-base station connection includes, at least in part, an interface connection (see at least para. 75, e.g. X2 interface); 
receiving, by the node from the candidate base station, a reference signal configuration (see at least para. 212 and fig. 27, e.g. the neighbor mB may then signal the schedule, which may include one or more gap start times, gap length and periodicity back to the serving mB); and 
measuring one or more signal parameters of one or more received reference signals based on the received reference signal configuration (see at least para. 212 and fig. 27, e.g. WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB).
Deenoo differs from the claim, in that, it does not specifically disclose (a) relay node, and (b) [the base station-to-base station connection includes…] a wireless 
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) relay node (see at least para. 10 and 28, e.g. a mobile relay base station that is both an UE and a BS, in other words, an UE can be a relay node, and a BS can also be a relay node), and (b) [the base station-to-base station connection includes…] a wireless connection (see at least para. 8, e.g. X2 can be wireless); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the apparatus of Deenoo for allowing handover latency reduction.

Regarding claim 44, Deenoo teaches an apparatus, comprising: at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to: (in general, see at least fig. 27 and corresponding paragraphs 211-216, see also fig. 25-26 and their corresponding paragraphs for additional relevant information): 
send, by the apparatus to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals (see at least para. 211 and fig. 27, e.g. serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request), 
wherein the base station-to-base station connection includes, at least in part, an interface connection (see at least para. 75, e.g. X2 interface); 

measure one or more signal parameters of one or more received reference signals based on the received reference signal configuration (see at least para. 212 and fig. 27, e.g. WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB).
Deenoo differs from the claim, in that, it does not specifically [the base station-to-base station connection includes…] a wireless connection; which is well known in the art and commonly used for allowing handover latency reduction.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism [the base station-to-base station connection includes…] a wireless connection (see at least para. 8, e.g. X2 can be wireless); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the apparatus of Deenoo for allowing handover latency reduction.

Regarding claim 47, Deenoo in view of LI teaches cause the apparatus to select comprises: selecting, based on the selected reference signal, a beam pair to be used for communication with the candidate base station, the selected beam pair including a transmit beam for the candidate base station and a receive beam for the 

Regarding claim 48, Deenoo in view of LI teaches cause the apparatus to select comprises: selecting, based on the selected reference signal, a beam including at least one of a transmit beam for the candidate base station or a receive beam for the apparatus.  (Deenoo, see at least para. 215, e.g.  to enable transition from wide beam to narrow beam measurements)

Regarding claim 51, Deenoo in view of LI teaches cause the apparatus to measure one or more signal parameters of one or more received reference signals comprises: measuring a reference signal received power of one or more reference signals.  (Deenoo, see at least para. 198, e.g. measuring RSRP of beams)

Regarding claim 52, Deenoo in view of LI teaches the request for transmission of reference signals is valid for a certain period of time or the request for transmission of reference signals is valid until the candidate base station receives a request to terminate the transmission of reference signals from the apparatus. (Deenoo, see at least para. 214, e.g. the neighbor mB may transmit the narrow beam according to a predefined schedule and duration)

Regarding claim 53, Deenoo in view of LI teaches cause the apparatus to measure comprises: measuring, by the apparatus, one or more signal parameters of 

Regarding claim 55, Deenoo in view of LI teaches the request for transmission of reference signals is valid for a certain period of time.  (Deenoo, see at least para. 214, e.g. the neighbor mB may transmit the narrow beam according to a predefined schedule and duration)

Regarding claim 56, Deenoo in view of LI teaches the apparatus comprises a relay node or is comprised in a relay node.  (LI, see at least para. 10 and 28, e.g. a mobile relay base station that is both an UE and a BS, in other words, an UE can be a relay node, and a BS can also be a relay node)

Regarding claim 57, this claim is rejected for the same reasoning as claim 43.  To be more specific, one skilled in the art would have known that claim 57 performs reverse procedures of those of claim 43; more specifically, it would be an apparatus of claim 57 performs the reverse receiving from and transmitting to the apparatus claim 43.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 43.

Regarding claim 58, Deenoo in view of LI teaches receive, by the apparatus based on the reference signals, a request to perform a handover of the backhaul 

Regarding claim 59, in view of claim 57 above, this claim is rejected for the same reasoning as claim 52.

Regarding claim 62, Deenoo in view of LI teaches the apparatus comprises a candidate base station, or is comprised in a candidate base station.  (Deenoo, see at least para. 213, e.g. handover target mB)


Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of LI, as applied to claim 44 above, and further in view of NAGARAJA et al. (US 20180063883 A1, hereinafter NAGARAJA).

Regarding claim 45, Deenoo in view of LI teaches send, by the apparatus to the candidate base station via the base station-to-base station connection, a request for transmission of the reference signals.  (see claim 43 rejection above)
Deenoo in view of LI differs from the claim, in that, it does not specifically a request for termination of transmission of the reference signals; which is well known in the art and commonly used for effectively obtaining consistent measurements.
NAGARAJA, for example, from the similar field of endeavor, teaches similar or known mechanism a request for termination of transmission of the reference signals NAGARAJA into the apparatus of Deenoo in view of LI for effectively obtaining consistent measurements.


Claims 49 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of LI, as applied to claims 44 and 57 above, and further in view of CEZANNE et al. (US 20190158319 A1, hereinafter CEZANNE).

Regarding claim 49, Deenoo in view of LI teaches all of the subject matters except the reference signals comprise channel state information-reference signals, which is well known in the art and commonly used for improving quality of beam pairs.
CEZANNE, for example, from the similar field of endeavor, teaches similar or known mechanism the reference signals comprise channel state information-reference signals (in general, see fig. 6 and corresponding paragraphs 114-118, in particular, see para. 116, e.g. transmit CSI-RS in response to the reference signal request); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CEZANNE into the apparatus of Deenoo in view of LI for improving quality of beam pairs.

Regarding claim 60, in view of claim 57 above, this claim is rejected for the same reasoning as claim 49.


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 43, applicant argues that (applicant’s emphasis included, if any):
“The rejections are respectfully traversed. The cited references, Deenoo and Li, do not teach or suggest, alone or in combination, at least “sending, by a relay node to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals,” as recited in claim 43. Rather, Deenoo discloses the following.

To handle the mmW neighbors in the narrow beam MX/TX state, inter-mB coordination procedure as shown in FIG. 27 may be used to determine the transmission schedule for narrow beam reference signals. A WTRU may report that the wide beam pair corresponding to the neighbor mB becomes better than the serving backup beam (e.g., event N3/N4). The serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB (Deenoo, paragraph [0211]).

That is, Deenoo discloses that it is a serving mB rather than a relay node that sends a narrow beam schedule request. It is noted that the Office Action states that “Deenoo [...] does not specifically disclose [...] a relay node” (Office Action, p. 4). Thus, Deenoo does not teach or suggest at least the above-cited feature of claim 43.”  

Li fails to remedy the deficiencies of Deenoo because Li also does not teach or suggest at least the above-cited feature of claim 43. Rather, Li discloses the following.  

Suppose that a connected-mode UE 12 (or likewise a mobile relay base station acting as a UE towards its donor base station) is connected to a Source eNB 11 providing a serving cell, and can receive at least reference signals from a neighbour cell provided by a Target eNB 11.  In a step 1. “Measurement Control”, the UE 12 is triggered to send measurement report by the rules set by i.e. system information, specification etc. (see 3GPP TS36.331). In a step 2.  “Measurement Reports”, UE 12 performs measurements of attributes of the serving and neighbour cells. Step 3 “HO decision” is for Source eNB 11 to make a decision based on measurement report and RRM information to hand over the UE 12. Then, (4. “Handover Request”) the Source eNB issues a handover request to the Target eNB, passing necessary information to prepare the handover at the target side. In a step 5. “Admission Control”, admission control may be performed by the Target eNB to determine whether or not it agrees to accept the UE. Then (6. “Handover Request Ack.”) the Target eNB 11 prepares the HO and sends the handover request Ack. to the Source eNB, in which a handover command is included for the Source eNB to forward the command in the form of a message labelled “7. RRC Conn. Reconf.mobilityControlinfo”, to instruct the UE to connect to the target cell (Li, paragraph [0028]).  

That is, even if arguendo the UE as taught in Li could be considered a relay node as asserted in the Office Action (Office Action, p. 4 (‘an UE can be a relay node”)), Li does not teach or suggest such a UE “sending [...] to a candidate base station [...], a request for transmission of
reference signals,” as recited in claim 43. Rather, Li discloses that the UE “is triggered to send measurement report by the rules set by i.e. system information, specification etc.” (Li, paragraph [0028]). Thus, Li does not teach or suggest at least the above-cited feature of claim 43. As both Deenoo and Li do not teach or suggest the above-cited feature of claim 43, any combination of Deenoo and Li also does not teach or suggest the above-cited feature of claim 43.”  (Remarks, page 7-9)

The examiner respectfully disagrees.  Deenoo indeed does not in its fig. 27 call it a “relay node”.  Per broadest reasonable interpretation (BRI) however, a serving mB can indeed be a relay node, that relays messages between the WTRU and the neighbor mB 
	NOTE: In the event the relay node does more than receiving and sending as it is currently in claim 43, applicant is encouraged to define it clearly in all independent claims (and applicable dependent claims) for compact prosecution proposes.
	NOTE: The arguments are centered on a “relay node”, however, claim 44 does not define any relay node so could be interpreted as any apparatus when BRI applies.  The applicant is also encouraged to define it clearly if claim 44 indeed in view of a relay node for compact prosecution proposes.

Regarding independent claims 44 and 57, the traversal grounds are appears to be stated as same or similar as those recited in claim 43 above, which the examiner does not totally agree for at least a reason that claim 44 is not being defined as a relay node.  However, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 43, 44, and 57, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 46 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 50 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 54 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 61 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465